        Case 3:18-cv-01701-HZ          Document 30     Filed 10/25/19    Page 1 of 16




Mayra A. Ledesma, OSB #183942
mayra@nwjp.org
Northwest Workers’ Justice Project
812 SW Washington St, Suite 225
Portland, OR 97205
Telephone: (503) 525-8454
Facsimile: (503) 946-3029

D. Michael Dale, OSB #771507
michaeldale@dmichaeldale.net
Law Office of D. Michael Dale
P.O. Box 1032
Cornelius, OR 97113
Telephone: (503) 357-8290
Facsimile: (503) 946-3089

                       IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     PORTLAND DIVISION

 FRANCISCO GUTIERREZ-FLORES,
 MOISES GUTIERREZ-FLORES and RAUL                                  Civil No.: 3:18-cv-01701-HZ
 GUTIERREZ LEDESMA. as individuals,

                                         Plaintiffs,
                                                                         PLAINTIFFS’ TRIAL
 v.                                                                         MEMORANDUM

 VALLEYVIEW BLDG, INC., a domestic
 business corporation, and FADEY
 CHERIMNOY, an individual,

                                       Defendants.


                                  I.      INTRODUCTION

       This case involves disputes over unpaid wages, non-payment of overtime wages,

wrongful deductions and human trafficking. Francisco Gutierrez-Flores, Moises Gutierrez-

Flores, and Raul Gutierrez-Ledesma (collectively “Plaintiffs”) performed work as excavators for

Valleyview Bldg, Inc. and Fadey Cherimnov (collectively “Defendants”). The facts elicited at

PAGE 1 – PLAINTIFFS’ TRIAL MEMORANDUM                          Northwest Workers’ Justice Project
                                                                 812 SW Washington St, Ste 225
                                                                      Portland, OR 97205
                                                                      Ph. (503) 525-8454
                                                                      Fax: (503) 946-3029
          Case 3:18-cv-01701-HZ              Document 30          Filed 10/25/19         Page 2 of 16




trial will show that it was Defendants’ policy to pay only straight time for any hours over forty in

a work week. It was also Defendants’ policy not to compensate Plaintiffs for any time that was

spent working at Defendants’ excavation company headquarters and for the travel time spent

traveling from Defendants’ shop to the job sites. The facts will also show that Plaintiffs

Francisco Gutierrez-Flores and Moises Gutierrez Flores suffered severe emotional distress after

being trafficked into the United States from their home country, Mexico, by Defendants, and

after being threatened and coerced to continue to work for Defendants after asking for better

wages because Defendants refused to pay proper wages. Plaintiffs should recover their unpaid

overtime premium and any additional unpaid wages spent working at the Defendants’

headquarters and thereafter traveling to each job site, be paid for the full number of hours they

worked, statutory penalties associated with each respective wage violation, damages for their

emotional distress, and attorneys’ fees and costs.

                                    II.      STATEMENT OF FACTS

                 Recruitment of Plaintiffs Francisco Gutierrez-Flores and Moises Gutierrez-
                 Flores and Plaintiffs’ employment terms

        In 2015 when Defendants needed highly skilled employees to perform excavation work,

they paid to relocate Plaintiff Francisco Gutierrez-Flores to work for them in Woodburn, Oregon

from Guanajuato, Mexico. Francisco Gutierrez-Flores began working in August 2015, for an

agreed straight-time hourly rate of $17.00. 1 In May 2016, Defendants also paid to relocate his

brother, Plaintiff Moises Gutierrez-Flores to Woodburn, Oregon from Guanajuato, Mexico to

work for them. Plaintiff Moises Gutierrez-Flores began working on June 26, 2016, for an agreed

straight-time hourly rate of $17.00.


1
 Relevant to this lawsuit is any time that Plaintiff Francisco Gutierrez-Flores performed work after September 24,
2015.
PAGE 2 – PLAINTIFFS’ TRIAL MEMORANDUM                                        Northwest Workers’ Justice Project
                                                                               812 SW Washington St, Ste 225
                                                                                    Portland, OR 97205
                                                                                    Ph. (503) 525-8454
                                                                                    Fax: (503) 946-3029
          Case 3:18-cv-01701-HZ        Document 30       Filed 10/25/19     Page 3 of 16




        During his employment with Defendants, Plaintiff Francisco Gutierrez-Flores received

three increases to his straight-time pay. The first was on January 1, 2017, to an agreed straight-

time hourly rate of $19.00. The second was on March 1, 2017, to an agreed straight-time hourly

rate of $23.00. The last was on August 16, 2017, to an agreed straight-time hourly rate of

$25.00.

        During his employment with Defendants, Plaintiff Moises Gutierrez-Flores received one

increase to his straight-time pay. His pay was increased on February 15, 2017, to an agreed

straight-time hourly rate of $23.00.

          Plaintiffs Francisco Gutierrez-Flores and Moises Gutierrez-Flores worked for

Defendants until December 2, 2017.

        Defendants also hired Plaintiff Raul Gutierrez-Ledesma on September 25, 2015, for an

agreed straight-time hourly rate of $14.50. Unlike his nephews, Plaintiff Raul Gutierrez-

Ledesma was residing in Oregon at the time he was hired by Defendants to perform excavation

work. He had a break in his employment with Defendants from September 11, 2016, to March

13, 2017. Plaintiff Raul Gutierrez-Ledesma worked for Defendants up until July 14, 2017.

During his employment with Defendant, he received two decreases to his straight-time hourly

rate. The first was on April 1, 2017, to a straight-time hourly rate of $13.00. Defendants

reverted to a $14.50 hourly rate from April 15, 2017, to April 30, 2017. After May 1, 2017,

Defendant paid him a straight-time hourly rate of $14.00 until he stopped working for them in

July of that year.

             A. Plaintiffs’ hours spent working over 40 in any given workweek

        Defendants did not pay any overtime premium for hours over forty hours a week.

Defendants did pay Plaintiffs in cash for the time over forty hours per week that Plaintiffs

PAGE 3 – PLAINTIFFS’ TRIAL MEMORANDUM                             Northwest Workers’ Justice Project
                                                                    812 SW Washington St, Ste 225
                                                                         Portland, OR 97205
                                                                         Ph. (503) 525-8454
                                                                         Fax: (503) 946-3029
         Case 3:18-cv-01701-HZ         Document 30       Filed 10/25/19     Page 4 of 16




worked on the actual jobsites at their regular hourly rate, without any overtime premium. They

did this by including enough fewer hours in Plaintiffs’ regular pay checks to account for the

overtime hours at straight time pay, and then giving that money to Plaintiffs in cash. Plaintiff

Francisco Gutierrez-Flores worked 2,082.9 hours over 40 in any given workweek. From

September 24, 2015, to December 25, 2016, he worked a total of 1,638.4 hours over 40 in any

given workweek, but was only paid $17.00 per hour by Defendants for those hours. Defendants

owe him $13,926.63 for the half-time overtime premium they failed to pay. From December 26,

2016, to February 26, 2017, he worked 48.6 hours over 40 in any given workweek, but was only

paid $19.00 per hour by Defendants for those hours. Defendants owes $462.05 for the half-time

overtime premium they failed to pay. From February 27, 2017, to August 13, 2017, he worked a

total of 244 hours over 40 in any given workweek, but was only paid $23.00 per hour by

Defendants for those hours. Defendants failed to pay him $2,805.43 for the half-time overtime

premium. From August 14, 2017, to December 2, 2017, he worked a total of 151.9 hours over

40 in any given workweek, but was only paid $25.00 per hour by Defendants for those hours.

Defendants failed to pay him $1,899.17 for the half-time overtime premium.

       Plaintiff Moises Gutierrez-Flores worked 1,059.8 hours over 40 in any given workweek

while he was employed by Defendants. From June 16, 2016, to February 15, 2017, he worked a

total of 625.8 hours over 40 in any given workweek, but was only paid $17.00 per hour by

Defendants for those hours. Defendants owe $5,319.33 for the half-time overtime premium they

failed to pay. From February 16, 2017, to December 2, 2017, he worked 434 hours over 40 in

any given workweek, but was only paid $19.00 per hour by Defendants for those hours.

Defendants owe $4,991.23 for the half-time overtime premium they failed to pay.



PAGE 4 – PLAINTIFFS’ TRIAL MEMORANDUM                             Northwest Workers’ Justice Project
                                                                    812 SW Washington St, Ste 225
                                                                         Portland, OR 97205
                                                                         Ph. (503) 525-8454
                                                                         Fax: (503) 946-3029
         Case 3:18-cv-01701-HZ         Document 30         Filed 10/25/19    Page 5 of 16




       Plaintiff Raul Gutierrez-Ledesma worked 1,041.6 hours over 40 in any given workweek

he was employed by Defendants. From September 25, 2015, to March 26, 2017, he worked a

total of 880.4 hours over 40 in any given workweek, but was only paid $14.50 per hour by

Defendants for those hours. Defendants owe him $6,383.02 for the half-time overtime premium

they failed to pay. From March 27, 2017, to April 9, 2017, he worked a total of 12.0 hours over

40 in any given work week, but was only paid $13.00 per hour by Defendants for those hours.

Defendants owe him $77.84 for the half-time overtime premium they failed to pay. From April

10, 2017, to April 30, 2017, he worked a total of 27.2 hours, but was only paid $14.50 per hour

by Defendants for those hours. Defendants owe him $197.55 for the half-time overtime

premium they failed to pay. From May 1, 2017, to July 16, 2017, he worked a total of 122 hours

over 40 in any given work week but was only paid $14.00 per hour by Defendants for those

hours. Defendants owe him $853.88 for the half-time overtime premium they failed to pay.

           B. Time spent loading and unloading at Defendants’ headquarters and travel
              time to and from Defendants’ headquarters and the jobsites

       Plaintiffs performed excavation-related work for Defendants at various job sites,

including Portland, Silverton, Sherwood, Mollala, Albany and in Woodburn at Defendant

Valleyview Bldg, Inc.’s headquarters (referred to by Plaintiffs and Defendants as “Defendants’

shop”). Defendants required Plaintiffs to meet at the shop prior to departing to their assigned

jobsite. Most of the time, Plaintiffs worked together. However, there were times when Plaintiffs

worked at different job sites.

       It was Defendants’ policy to pay only for time spent at the jobsite, not any time spent at

their shop loading and unloading equipment, fuel and tools into Defendants’ work vehicles.

Plaintiffs were then required to drive to the job sites and were not paid for that time, either. The

only exception to this policy was time that was spent at
PAGE 5 – PLAINTIFFS’ TRIAL MEMORANDUM                              Northwest Workers’ Justice Project
                                                                     812 SW Washington St, Ste 225
                                                                          Portland, OR 97205
                                                                          Ph. (503) 525-8454
                                                                          Fax: (503) 946-3029
         Case 3:18-cv-01701-HZ          Document 30     Filed 10/25/19    Page 6 of 16




Defendants’ shop performing mechanic work on the excavation equipment. And, even then, this

exception was not consistent. There were times when Plaintiffs, after working long hours at the

job sites, returned to Defendants’ shop and worked late into the night. This time was rarely

accounted for by Defendants.

           C. Deductions taken from pay of Plaintiffs’ Francisco Gutierrez-Flores and
              Moises Gutierrez-Flores

       During many pay periods, Defendants deducted amounts from the pay of Plaintiffs

Francisco Gutierrez-Flores and Moises Gutierrez-Flores to recoup Defendants’ costs in paying

for Plaintiffs’ transportation to the United States. These deductions were made without any

written authorization from either of the Plaintiffs.

           D. Threats of physical harm to Plaintiffs’ Francisco Gutierrez-Flores and
              Moises Gutierrez-Flores and their families and their emotional distress

       Plaintiffs Francisco Gutierrez-Flores and Moises Gutierrez-Flores were unhappy with the

low-wages and no overtime they received for the work they did for Defendants, as compared to

others in the industry. However, they did not believe that they could not quit because

Defendants used the cost of relocating them as the reason they should stay. To date, Defendants

see nothing wrong with their position and view Plaintiffs Francisco Gutierrez-Flores and Moises

Gutierrez-Flores as ungrateful. In fact, whenever these Plaintiffs complained about their low-

wages, Defendant Fadey Cherimnov would get mad and yell at them.

       Once Plaintiffs Francisco Gutierrez-Flores and Moises Gutierrez-Flores started building

up the courage to leave, Defendant Cherimnov began threatening them and their families in

Guanajuato, Mexico with physical harm. The threats escalated and tensions became high after

these threats to their person and families were made. Plaintiffs Francisco Gutierrez-Flores and

Moises Gutierrez-Flores used all precautions and relocated themselves and their families to an

PAGE 6 – PLAINTIFFS’ TRIAL MEMORANDUM                           Northwest Workers’ Justice Project
                                                                  812 SW Washington St, Ste 225
                                                                       Portland, OR 97205
                                                                       Ph. (503) 525-8454
                                                                       Fax: (503) 946-3029
         Case 3:18-cv-01701-HZ         Document 30       Filed 10/25/19     Page 7 of 16




undisclosed location to Defendants. Sergio Gonzalez, Plaintiffs’ cousin, hid them in his home in

Portland, Oregon. The families in Mexico were also moved for their safety.

       A telephone conversation was recorded between Plaintiffs Francisco Gutierrez-Flores and

Defendant Fadey Cherimnov where Defendant Fadey Cherimnov said that “a person who is

going to do a bad thing will come and I will not do anything” in addition to other threats,

including deportation threats.

       Plaintiffs Francisco Gutierrez-Flores and Moises Gutierrez-Flores, being from

Guanajuato, a state in Mexico that experiences cartel violence, became very worried and were

mentally anguished by the threats they received from Defendants.

       Even after Plaintiffs Francisco Gutierrez-Flores and Moises Gutierrez-Flores got the

courage to quit in December 2, 2017, Defendants harassed them by stalking them at their place

of residence and their new jobs in order to attempt to coerce them into returning to work.

                                      III.    ARGUMENT

       Plaintiffs will show at trial that Defendants violated their rights under the Fair Labor

Standards Act, 29 U.S.C. §§ 201, et seq., (“FLSA”), and Oregon Minimum Wage and Overtime

Laws (O.R.S. §§ 652.140, 652.150, 653.025, 653.055, 653.261) covering unpaid overtime wages

and penalties for work-related time spent loading, traveling, unloading, and for not paying

overtime premiums. They will also show violations of Oregon’s Unlawful Deduction law (ORS

652.610, 652.615). Finally, they will prove that they should recover under the Trafficking

Victims Protection Reauthorization Act of 2003 (18 U.S.C. §§ 1589, 1595) and Oregon

Trafficking Laws (O.R.S. §§ 163.263, 163.264, 163.266, 30.867), which provide for general and

special damages, including for the emotional distress of Francisco Gutierrez-Flores and Moises

Gutierrez-Flores, and for punitive damages.

PAGE 7 – PLAINTIFFS’ TRIAL MEMORANDUM                             Northwest Workers’ Justice Project
                                                                    812 SW Washington St, Ste 225
                                                                         Portland, OR 97205
                                                                         Ph. (503) 525-8454
                                                                         Fax: (503) 946-3029
         Case 3:18-cv-01701-HZ         Document 30      Filed 10/25/19     Page 8 of 16




           A. Plaintiffs were “employed” by each of the Defendants as the term is used in
              the Fair Labor Standards Act and adopted by Oregon Wage Law.

       Defendants concede that Plaintiffs were employed by Defendant Valleyview Bldg, Inc.,

but deny that Defendant Fadey Cherimnov employed Plaintiffs. Defendants will maintain that

Fadey Cherimnov was an agent of Defendant Valleyview Bldg, Inc. and, as such, has no

personal liability for the corporation’s actions that he controlled and implemented.

       However, FLSA has a very inclusive definition of “employ,” drawn from the turn of the

century state child labor statutes. Rutherford Food Corp. v. McComb, 331 U.S. 722, 728 (1947);

Nationwide Mut. Ins. Co v. Darden, 503 U.S. 318, 322 (1992). This broad definition

encompasses relationships not considered “employment” at common law. Walling v. Portland

Terminal Co., 330 U.S. 148, 152 (1947). The FLSA definition of employ is of a “striking

breadth.” Darden, 503 U.S. at 322-24, making it “the broadest definition [of employ] that has

ever been included in any one act.” United States v. Rosenwasser, 323 U.S. 360, 363 n.3 (1945)

(quoting the FLSA’s principal sponsor, Senator Hugo Black, 81 Cong. Rec. 7657 (1937)).

       Where an individual exercises “control over the nature and structure of the employment

relationship” or “economic control” over the relationship, that individual is an employer within

the meaning of the Act and is subject to liability. Lambert v. Ackerley, 180 F.3d 997, 1012 (9th

Cir. 1998) (citing Bonnette v. California Health & Welfare Agency, 704 F.2d 1465, 1469 (9th

Cir. 1983)). In this case, Defendant Fadey Cherminov had an ownership interest with

operational control of significant aspects of the corporation’s day-to-day functions; the power to

hire and fire employees; the power to determine salaries; and the responsibility to maintain

employment records.

       Significantly, 29 U.S.C. § 203(d) provides that “any person acting directly or indirectly in

the interest of an employer in relation to an employee” is an
PAGE 8 – PLAINTIFFS’ TRIAL MEMORANDUM                            Northwest Workers’ Justice Project
                                                                   812 SW Washington St, Ste 225
                                                                        Portland, OR 97205
                                                                        Ph. (503) 525-8454
                                                                        Fax: (503) 946-3029
         Case 3:18-cv-01701-HZ          Document 30       Filed 10/25/19      Page 9 of 16




employer under the FLSA. The evidence will clearly show that Defendant Cherminov so acted

on behalf of Defendant Valleyview Bldg, Inc. See Sanchez-Calderon v. Moorhouse Farms, 995

F. Supp. 1098 (D. Or. 1997); Estevez v. Hayes, 1990 WL 605076, 128 Lab. Cas. ¶ 33,134, (D.

Or. 1990).

             B. Plaintiffs were not paid the wages to which they were entitled.

       The crux of this aspect of the case is how many hours Plaintiffs worked for Defendants.

Defendants were required to keep accurate wage and hour records for each employee. O.R.S. §

653.045; FLSA, 29 C.F.R. Part 516. Unfortunately, they did not do so, and the parties will be

unable to present comprehensive payroll records that comply with these standards. However,

Plaintiffs will demonstrate that Defendants often paid Plaintiffs for far fewer hours than

Defendants’ recorded as having been worked. See Exhibits 1-12,15-17.

       Long-standing case law instructs that where “employer’s [time] records are inaccurate or

inadequate and the employee cannot offer convincing substitutes . . . the solution . . . is not to

penalize the employee” but to allow employees the benefit of “a just and reasonable inference”

with regards to the amount and extent of their work. Anderson v. Mount Clemens Pottery, 328

U.S. 680, 687; Chard v. Beauty-N-Beast Salon, 148 Or.App. 623, 631 (1997) (adopting the Mt.

Clemens Pottery standard as to Oregon wage and hour laws). Here, Plaintiffs will demonstrate a

just and reasonable inference as to the hours they worked relying on the following sources: a) the

fragmentary payroll records that Defendants did provide; b) contemporaneous notes of hours

worked maintained by Francisco and Moises Gutierrez Flores; c) cellphone data derived from

Plaintiff Francisco Gutierrez-Flores’s mobile phone as evidence of Plaintiffs’ actual start and

stop time by looking at the data from the geolocation associated with Defendants’ headquarters;

d) Plaintiffs’ testimony. See Exhibit No. 36.

PAGE 9 – PLAINTIFFS’ TRIAL MEMORANDUM                              Northwest Workers’ Justice Project
                                                                     812 SW Washington St, Ste 225
                                                                          Portland, OR 97205
                                                                          Ph. (503) 525-8454
                                                                          Fax: (503) 946-3029
        Case 3:18-cv-01701-HZ          Document 30       Filed 10/25/19      Page 10 of 16




       These records, and inferences drawn therefrom, will establish several elements of

nonpayment of wages. 1) Defendants refused to pay any overtime premium for time worked in

excess of forty hours per week. 2) Defendants also admit that they did not pay for the time

Plaintiffs loaded and unloaded work vehicles at their headquarters and then drove the work

vehicles to each job site. Plaintiffs will testify and submit Exhibit No. 27, establishing that it was

Defendants’ policy not to pay work-related travel time or the one-half time premium for

overtime hours. 3) Finally, the Plaintiffs’ regular paychecks often reflect payment for fewer

hours than they worked.

               1. Defendant failed to pay overtime wages as lawfully required.

       Defendants violated Oregon’s overtime wage law, O.R.S. § 653.261, and its attendant

regulation, OAR 839-020-0030(1), as well as 29 U.S.C. § 207, by failing to pay one-and-one half

times the regular rate of pay for hours worked in excess of forty hours per week. The evidence

will show that Plaintiff Francisco Gutierrez-Flores is owed 2,082.9 hours of overtime that were

not paid at one-and-one-half times his regular rate. Plaintiff Moises Gutierrez-Flores worked

1,059.8 hours of overtime that were not paid at one-and-one-half times his regular rate. Raul

Gutierrez-Ledesma worked 1,041.6 hours of overtime that were not paid at one-and-one-half

times his regular rate. Indeed, Defendants’ written policy was not to pay overtime premium pay.

They have provided no evidence proving overtime premium pay was included. Defendants

should therefore be found liable to Plaintiffs for the additional one-half times their regular rate of

pay for the hours of overtime they worked, but were only paid straight time. Plaintiffs also seek

penalty damages under O.R.S. § 653.055, and liquidated damages under 29 U.S.C. 216(b), in

addition to their unpaid overtime wages.



PAGE 10 – PLAINTIFFS’ TRIAL MEMORANDUM                             Northwest Workers’ Justice Project
                                                                     812 SW Washington St, Ste 225
                                                                          Portland, OR 97205
                                                                          Ph. (503) 525-8454
                                                                          Fax: (503) 946-3029
        Case 3:18-cv-01701-HZ           Document 30        Filed 10/25/19       Page 11 of 16




                2. Defendants improperly failed to pay for time spent loading and unloading
                   trucks or for traveling from Defendants’ headquarters to their worksites.

        Plaintiffs will testify that their daily work began when they reported to the Defendants’

headquarters in Woodburn. At this site, they normally loaded any tools needed for the day, filled

fuel tanks for the heavy equipment they would be using, and then drove one or more of

Defendants’ trucks to the worksite for the day. Usually, Francisco Gutierrez Flores drove. On

occasion, Moises would drive a truck. Defendants did not regard any time spent before actually

arriving at the daily work to be paid time.

        Defendants will maintain that they do not owe Plaintiff for any hours spent loading and

unloading work vehicles at their headquarters and thereafter traveling to each of their assigned

worksites. Defendants’ reasoning is that transportation in Defendants’ truck was not mandatory

and any work done at the headquarters was incidental. Supposedly, Plaintiffs volunteered and

therefore their work day did not begin until they arrived at the day’s work site.

        However, there are several problems with this argument. Plaintiffs will show that the

fuel and tools transported each day from headquarters to the job site were necessary and

indispensable to their work. At least as to the drivers of these trucks, “An employee who drives

a . . . truck . . ., or any employee who is required to ride therein as an assistant or helper, is

working while riding . . . .” 29 C.F.R. § 784.41. And under the FLSA, where employees are

required to report to a designated meeting place to receive instructions, pick up tools, gas-up or

service vehicles or undertake other similar work-related activities, travel time from that

designated place to the work site is compensable. 29 C.F.R. §785.38; OAR 839-020-0045.

Travel is also compensable if it is undertaken on behalf of the employer, e.g. transporting

materials or equipment to be used at the worksite (including the vehicle itself) or transporting

other employees to the worksite. 29 C.F.R. §790.7(d).
PAGE 11 – PLAINTIFFS’ TRIAL MEMORANDUM                               Northwest Workers’ Justice Project
                                                                       812 SW Washington St, Ste 225
                                                                            Portland, OR 97205
                                                                            Ph. (503) 525-8454
                                                                            Fax: (503) 946-3029
        Case 3:18-cv-01701-HZ         Document 30        Filed 10/25/19     Page 12 of 16




       Most of the restrictions on the compensability of travel time stem from the federal Portal

to Portal Act. However, Oregon never adopted the Portal to Portal Act or its underlying

principles. Margulies v. Tri-County Metropolitan Transp. Dist. of Oregon, 25 Wage & Hour

Cas.2d (BNA) 91; 2015 WL 4066654 (D. Or. July 2, 2015). OAR 839-020-0040(2) requires that

employers pay overtime even if the employer did not specifically request the work to be

performed or the work was performed without authorization. Oregon regulations do specify that

normal home to work travel is not compensable work time. OAR 839-020-0045(1). However,

travel from Defendants’ shop to the work site is not home to work travel.

       Plaintiffs are also seeking the unpaid overtime wages, to the extent that travel and loading

and unloading time spent by Plaintiffs resulted in additional overtime work during a work week.

Plaintiffs also seek penalty damages under O.R.S. § 653.055, and liquidated damages under 29

U.S.C. 216(b), in addition to their unpaid overtime wages.

           C. Defendants improperly deducted from the payroll of Plaintiffs Francisco and
              Moises Gutierrez-Flores to recover the costs of their transportation to
              Woodburn from Mexico.

       As noted above, Defendants paid for the cost of transportation of the Gutierrez brothers

from Mexico to Woodburn. The evidence will show that Defendants periodically made

deductions from their pay to recoup these costs. These deductions were not authorized in writing

in violation of ORS 652.610. Plaintiffs Francisco Gutierrez-Flores and Moises Gutierrez-Flores

are entitled to recover actual damages or statutory damages of $200.00 for each such deduction.

           D. Plaintiffs are entitled to statutory damages for failure to pay wages promptly
              upon termination.

       Defendants’ also violated Oregon’s prompt payment of wages statute, ORS §§ 652.140

and 652.150, by failing to pay Plaintiffs promptly on termination. Plaintiffs are entitled to


PAGE 12 – PLAINTIFFS’ TRIAL MEMORANDUM                            Northwest Workers’ Justice Project
                                                                    812 SW Washington St, Ste 225
                                                                         Portland, OR 97205
                                                                         Ph. (503) 525-8454
                                                                         Fax: (503) 946-3029
         Case 3:18-cv-01701-HZ          Document 30       Filed 10/25/19      Page 13 of 16




statutory damages in the amount of 240 times their hourly rate of pay.

              E. Defendants violated the TVPA by threatening physical force and to have
                 Plaintiff’s removed from the country if they did not continue to work for
                 Defendants.
        Under the Trafficking Victims Protection Act of 2000 (“TVPA”), 18 U.S.C. § 1589 it is
illegal to:
    (a) Knowingly . . . obtain [ ] the labor or services of a person . . .
        (1) by means of by means of force, threat of force, physical restraint, or threats of a physical
            restraint to that person or another person;
        (2) by means of serious harm or threats of serious harm to that person or another person;
        (3) by means of . . . threatened abuse of law or legal process; or
        (4) by means of any scheme, plan, or pattern intended to cause the person to believe that,
            if that person did not perform such labor or services, that person or another person
            would suffer serious harm or physical restraint,
        Further, the statute makes culpable anyone:
    (b) Who[] knowingly benefits, financially or by receiving anything of value, from participation
        in a venture which has engaged in the providing or obtaining of labor or services by any of
        the means describes in subsection (a), knowing or in reckless disregard of the fact that the
        venture has engaged in the providing or obtaining of labor or services by any of such means
        ...
    (c) In this section
        (1) The term “abuse or threatened abuse of law or legal process” means the use or
            threatened use of a law whether administrative civil, or criminal, in any manner or for
            any purpose for which the law was not designed, in order to exert pressure on another
            person to cause that person to take some action or refrain from taking some action.
        (2) The term “serious harm” means any harm, including physical, or nonphysical,
            including psychological, financial, or reputation harm, that is sufficiently serious under
            all the surrounding circumstances to compel a reasonable person of the same
            background and in the same circumstances to perform or to continue performing labor
            or services in order to avoid incurring that harm.
        Although the TVPA is primarily a criminal statute, a civil action for damages and

attorney’s fees may be brought. 18 U.S.C. § 1595. Congress intended 18 U.S.C. § 1589 to “reach

cases in which persons are held in a condition of servitude through nonviolent coercion” as well

as through “physical or legal coercion”. U.S. v. Dann, 652 F.3d 1160, 1169 (9th Cir. 2011).

Congress intended to address cases “where traffickers threaten harm to third persons . . . or



PAGE 13 – PLAINTIFFS’ TRIAL MEMORANDUM                              Northwest Workers’ Justice Project
                                                                      812 SW Washington St, Ste 225
                                                                           Portland, OR 97205
                                                                           Ph. (503) 525-8454
                                                                           Fax: (503) 946-3029
        Case 3:18-cv-01701-HZ           Document 30        Filed 10/25/19     Page 14 of 16




threaten dire consequences by means other than overt violence. Id. at 1170, citing H.R. Rep. No.

106-939, at 101 H.R.Rep. No. 106-939, at 101, 2000 U.S.C.C.A.N. at 1392-93 (Conf.Rep.).

        The evidence will show that the two Gutierrez brothers were detained at the border by

force by the coyote that Defendant Cherimnov arranged to bring them, and the Gutierrez brothers

were threatened with harm, with deportation, and with serious consequences for their families in

Mexico by Defendant Cherimnov and his agents. These threats caused Plaintiffs reasonably to

fear serious harm to themselves and their families, particularly in light of their experience of

violence in their rancho in Mexico and their experiences with coming to the United States.

        When considering harm, the Court must ask whether the threat is sufficiently serious to

compel that person to remain, from the vantage point of a reasonable person in the place of the

victim. Dann, 652 F.3d at 1170. The court must also “consider the particular vulnerabilities of a

person in the victim’s position.” United States v. Rivera, 799 F.3d 180, 186 (2d Cir. 2015).

        The threat of deportation due to the violation of immigration law is an abuse of legal

process because “the immigration laws do not aim to help employers retain secret employees by

threats of deportation, and so their ‘warnings’ about the consequences [are] directed to an end

different from those envisioned by the law and were thus an abuse of legal process. U.S. v.

Calimlim, 538 F.3d 706, 714 (7th Cir. 2008). The “threat alone --to be forced to leave the

country-- could constitute serious harm to an immigrant”. Dann, 652 F.3d at 1172. See also

Calimlim, 538 F.3d at 710 (finding that defendants caused the individual to believe that she

might be deported and her family seriously harmed because she would no longer be able to send

money to her family).

        Defendants will claim that they had nothing to do with smuggling Plaintiffs into the

country or the actions of the coyote in transit or at the border. Plaintiffs will strongly contest this

PAGE 14 – PLAINTIFFS’ TRIAL MEMORANDUM                              Northwest Workers’ Justice Project
                                                                      812 SW Washington St, Ste 225
                                                                           Portland, OR 97205
                                                                           Ph. (503) 525-8454
                                                                           Fax: (503) 946-3029
        Case 3:18-cv-01701-HZ        Document 30        Filed 10/25/19     Page 15 of 16




assertion factually. However, even if this assertion is believed, Defendants clearly knew about

abuse by the coyote at the border, and nonetheless profited from the Gutierrez brothers

employment in violation of 18 U.S.C. § 1589 (b).

           F. Oregon law also provides a similar civil remedy for trafficking

       Plaintiffs Francisco and Moises Gutierrez-Flores may also recover under similar Oregon

statutes. See, ORS §§ 30.867; 137.103; 161.085; 163.263; 163.264; 163.266.

                                        CONCLUSION

       Plaintiffs are entitled to recover damages as alleged in their Complaint.

Respectfully submitted this 25th of October, 2019 by:

                                             s/ Mayra A. Ledesma
                                             Mayra A. Ledesma, OSB# 183942
                                             D. Michael Dale, OSB# 771507
                                             Northwest Workers’ Justice Project
                                             812 SW Washington St, Suite 225
                                             Portland, OR 97205
                                             Tel: (503) 525-8454
                                             Fax: (503) 946-3029




PAGE 15 – PLAINTIFFS’ TRIAL MEMORANDUM                           Northwest Workers’ Justice Project
                                                                   812 SW Washington St, Ste 225
                                                                        Portland, OR 97205
                                                                        Ph. (503) 525-8454
                                                                        Fax: (503) 946-3029
        Case 3:18-cv-01701-HZ          Document 30   Filed 10/25/19   Page 16 of 16




                                CERTIFICATE OF SERVICE

    I hereby certify that I served the foregoing PLAINTIFFS’ WITNESS LIST AND
EXPERT NARRATIVE via:

☒Electronic Mail

☐US Postal Service

☐CM/ECF

☐Facsimile Service

☐Hand Delivery

☐UPS

as follows on the date stated below:

Mark Crabtree
Daniel Moses
Jackson Lewis, P.C.
200 SW Market Street, Suite 540
Portland, OR 97201

Attorneys for Defendants


DATED this 25th of October, 2019.


By: s/ Mayra A. Ledesma




PAGE 16 – PLAINTIFFS’ TRIAL MEMORANDUM                       Northwest Workers’ Justice Project
                                                               812 SW Washington St, Ste 225
                                                                    Portland, OR 97205
                                                                    Ph. (503) 525-8454
                                                                    Fax: (503) 946-3029
